      Case 3:20-cv-00071-PDW-ARS Document 43 Filed 10/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                  EASTERN DIVISION

Self Advocacy Solutions N.D., League of    )
Women Voters of North Dakota, and          )
Maria Fallon Romo,                         )
                                           )
                        Plaintiffs,        ) ORDER FOR ATTORNEY FEES
                                           ) AND COSTS
        vs.                                )
                                           ) Case No. 3:20-cv-00071
Alvin Jaeger, in his official capacity as  )
Secretary of State, and Debbie Nelson,     )
in her official capacity as County Auditor )
of Grand Forks County,                     )
                                           )
                        Defendants.        )
______________________________________________________________________________

        Before the Court is a motion for entry of an order for attorneys’ fees and costs filed jointly

by the Plaintiffs and Defendant Alvin Jaeger (the “Secretary”) on October 16, 2020. Doc. No. 42.

The parties stipulate, and the Court agrees, that the Plaintiffs are prevailing parties entitled to their

reasonable attorneys’ fees and costs. See 42 U.S.C. § 1988. The parties further stipulate, and the

Court agrees, that $97,500 is a reasonable amount. Accordingly, the Court ORDERS the

Secretary to pay the proceeds as follows: (1) Sarah Vogel: $6,568.30, (2) Braaten Law Firm:

$6,494.41, and (3) Campaign Legal Center: $84,437.29. The Clerk of Court is directed to enter a

corresponding amended judgment.

        IT IS SO ORDERED.

        Dated this 23rd day of October, 2020.

                                                /s/ Peter D. Welte
                                                Peter D. Welte, Chief Judge
                                                United States District Court
